UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 29, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34838 Hutchinson Technology Incorporated (Exact name of registrant as specified in its charter) Minnesota 41-0901840 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 40 West Highland Park Drive N.E. Hutchinson, Minnesota (Address of principal executive offices) (Zip Code) (320) 587-3797 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of April30, 2015, the registrant had33,465,404 shares of common stock issued and outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS–UNAUDITED (In thousands, except shares and per share data) March 29, September 28, ASSETS Current assets: Cash and cash equivalents (Note 2) $ $ Short-term investments restricted (Note 3) Trade receivables, net (Note 4) Other receivables Inventories Other current assets Total current assets Property, plant and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current debt, net of discount (Note 6) $ $ Current portion of capital lease obligation Accounts payable Accrued expenses Accrued compensation Total current liabilities Long-term debt, net of discount (Note 6) Capital lease obligation Other long-term liabilities Commitments and contingencies (Notes 6 and 7) Shareholders’ equity: Common stock, $.01 par value, 100,000,000 shares authorized, 33,465,000 and 28,102,000 issued and outstanding Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements – unaudited. 2 HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS–UNAUDITED (In thousands, except per share data) Thirteen Weeks Ended Twenty-Six Weeks Ended March 29, March 30, March 29, March 30, Net sales $ Cost of sales Gross profit Research and development expenses Selling, general and administrative expenses Severance and site consolidation expenses (Note 10) – Asset impairment (Note 9) – – – Loss from operations ) Other income (expense), net ) ) Gain on extinguishment of long-term debt – – ) – Interest income 15 10 19 35 Interest expense ) Loss before income taxes ) Provision (benefit) for income taxes (Note 12) 32 25 ) ) Net loss $ ) $ ) $ ) $ ) Basic loss per share $ ) $ ) $ ) $ ) Diluted loss per share $ ) $ ) $ ) $ ) Weighted-average common shares outstanding Weighted-average diluted shares outstanding See accompanying notes to condensed consolidated financial statements – unaudited. 3 HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS–UNAUDITED (In thousands) Thirteen Weeks Ended Twenty-Six Weeks Ended March 29, March 30, March 29, March 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss) Foreign currency translation, net of income taxes of $0 ) ) Other comprehensive income (loss) ) ) Total comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to condensed consolidated financial statements – unaudited. 4 HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (In thousands) Twenty-Six Weeks Ended March 29, March 30, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by (used for) operating activities: Depreciation and amortization Stock-based compensation Loss on disposal of assets 39 76 Asset impairment charges (Note 9) – Non-cash interest expense Loss on extinguishment of debt (Note 6) – Severance and site consolidation expenses (Note 10) ) Changes in operating assets and liabilities ) Cash provided by (used for) operating activities ) INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale/leaseback of equipment Proceeds from sale of building and related assets – Change in restricted cash ) Purchases of marketable securities ) ) Sales/maturities of marketable securities Cash (used for) provided by investing activities ) FINANCING ACTIVITIES: Proceeds from issuance of common stock 60 26 Repayments of capital lease ) ) Repayments of revolving credit line ) ) Proceeds from revolving credit line Repayments of debt ) – Proceeds from private placement of debt – Proceeds from term loan - Debt refinancing costs (Note 6) ) – Cash used for financing activities ) ) Effect of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow disclosure: Cash interest paid (net of amount capitalized) $ $ Income taxes paid $
